United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Duluth, GA, Employer
)
___________________________________________ )
E.R., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2522
Issued: July 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from a July 28, 2008 schedule
award of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than four percent impairment of the right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On March 27, 2002 appellant, then a 47-year-old mail handler, injured his right arm and
back as a result of pulling, bending and twisting while lifting heavy trays of mail. The Office

accepted appellant’s claim for right rotator cuff tear and lumbosacral strain. Appellant did not
stop work.1
Appellant was treated by Dr. Todd E. Kinnebrew, a Board-certified orthopedic surgeon.
On March 22, 2002 Dr. Kinnebrew noted appellant’s history was significant for right shoulder
surgery two years prior. He diagnosed lumbar radiculopathy, lumbar strain, and shoulder strain
and returned appellant to limited-duty work.
Appellant came under the treatment of Dr. John I. Foster, III, a Board-certified
orthopedic surgeon, from May 17, 2002 to July 19, 2005, for right shoulder pain and weakness.
Dr. Foster noted appellant sustained a right rotator cuff tear in July 2000 and underwent surgical
repair. On June 26, 2002 he diagnosed recurrent right rotator cuff tear sustained on March 20,
2002 while lifting a tray at work and advised that this was employment related. In reports dated
May 19 to July 19, 2005, Dr. Foster treated appellant for persistent right shoulder pain. He noted
findings of positive impingement sign and positive Phalen’s sign on the right and diagnosed right
rotator cuff tear, left rotator cuff tendinitis, and right carpal tunnel syndrome. An
electromyogram (EMG) dated October 8, 2002 revealed left sensory neuropathy of the median
nerve at the wrist with mild carpal tunnel syndrome. An EMG on June 1, 2005 revealed mild to
moderate right carpal tunnel syndrome. Appellant underwent a magnetic resonance imaging
(MRI) scan of the right shoulder on May 31, 2005 which revealed a large retracted rotator cuff
tear of the distal supraspinatus and infraspinatus tendons and attenuation of the distal torn margin
of the supraspinatus and infraspinatus tendons.
On May 11, 2007 appellant filed a claim for a schedule award. In a March 6, 2007
report, Dr. Eric D. Solomon, an osteopath, treated appellant for a right shoulder girdle injury and
back pain secondary to work activities. He noted findings upon physical examination of the right
shoulder of no crepitation or effusions, range of motion was intact, muscle strength deficit on
shoulder girdle rotation was “4/5,” there was no atrophy, reflexes were symmetric, there was
right shoulder girdle pain, burning and numbness, lower extremity pain, burning and radiating
symptoms including mild sensory deficit of the right lower extremity with provocative sensory
disturbances of the right carpal distribution. Dr. Solomon diagnosed lumbar radiculopathy,
lumbar disc disease with degenerative changes and herniation, cervical spondylosis, rotator cuff
tear, status post surgical repair and carpal tunnel syndrome. He found that appellant had 29
percent whole person impairment under the American Medical Association, Guides to the
Evaluation of Permanent Impairment. Dr. Solomon noted a 40 percent impairment of abduction,
internal and external rotation, and calculated 11 percent impairment for the upper extremity
pursuant to Table 16-35 of the A.M.A., Guides. He further noted carpal tunnel syndrome
sensory involvement of 25 percent, pursuant to Table 16-15, for 10 percent upper extremity
impairment. Dr. Solomon calculated 20 percent upper extremity impairment or 12 percent whole
person impairment. He also attributed whole person impairment to appellant’s lumbar and
cervical spine.

1

Appellant filed a claim for a right shoulder injury on April 17, 2000 that was accepted for a sprain of shoulder
and upper arm, file number xxxxxx862. He also filed a claim for a low back injury occurring on October 9, 2001
that was accepted for lumbosacral strain, file number xxxxxx044. These claims are not before the Board.

2

The Office referred the medical evidence to an Office medical adviser. In a report dated
May 23, 2007, the Office medical adviser found that Dr. Solomon’s whole person impairment
rating did not conform to the A.M.A., Guides. Dr. Solomon noted an 11 percent impairment of
the upper extremity; however, he failed to provide objective findings such as range of motion
measurements. The Office medical adviser noted that he rated carpal tunnel syndrome at 10
percent impairment; however, appellant’s claim was not accepted for carpal tunnel syndrome.
Moreover, Dr. Solomon rated appellant’s lumbar and cervical spine but noted that the Office did
not recognize such impairment for schedule award purposes. The Office medical adviser
recommended Dr. Solomon provide objective findings for the right shoulder.
By a letter dated May 24, 2007, the Office requested that appellant have Dr. Solomon
provide objective findings on examination of the right shoulder pursuant to the A.M.A., Guides.
It advised appellant that schedule awards for permanent impairment were not based on whole
person impairment, only on impairment to a particular extremity.
In a report dated May 22, 2008, Dr. Solomon noted upper extremity impairment was
calculated secondary to weakness. He noted findings of weakness in the planes of motion and
measured strength as “4/5.” Dr. Solomon used Table 16-35 to calculate impairment based on
specific strength deficits. He calculated impairments of the shoulder girdle as 11 percent
impairment of the upper extremity. Dr. Solomon advised that range of motion of the right
shoulder was normal with 180 degrees of flexion, 50 degrees of extension, 90 degrees of internal
rotation and 90 degrees of external rotation.
The Office referred Dr. Solomon’s report to an Office medical adviser. In a July 2, 2008
report, the Office medical adviser noted that Dr. Solomon measured full range of motion of the
right shoulder with 20 percent weakness on abduction and internal and external rotation.
Pursuant to Table 16-35 of the A.M.A., Guides, appellant had four percent impairment of the
right arm. The Office medical adviser indicated that these findings were based on subjective
examination and not supported by objective evidence including an EMG, nerve conduction
testing or findings of atrophy of the right shoulder girdle musculature. He noted that
Dr. Solomon noted pain on the right shoulder with testing that would further alter his findings of
weakness pursuant to section 16.8a, page 508, of the A.M.A., Guides. The Office medical
adviser opined that appellant reached maximum medical improvement on March 5, 2007.
By decision dated July 28, 2008, the Office granted appellant a schedule award for four
percent permanent impairment of the right upper extremity. The period of the award was from
March 5 to May 31, 2007.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.4 As neither the Act nor its regulations provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.5 The Board notes that section
8101(19) specifically excludes the back from the definition of “organ.”6 However, a claimant
may be entitled to a schedule award for permanent impairment to an upper or lower extremity
even though the cause of the impairment originated in the neck, shoulders or spine.7
ANALYSIS
On appeal, appellant contends that he has more than four percent impairment of the right
upper extremity. Further, he noted that as the Office medical adviser “did not actually perform a
physical examination of appellant, he was not in a position to dispute the physical findings of
Dr. Solomon.” The Office accepted appellant’s claim for right rotator cuff tear and lumbosacral
strain. As noted above, however, the Act does not provide for a schedule award based on
impairment to the back or spine. Appellant may only receive a schedule award for impairment to
the upper extremities if such impairment is established as being due to his accepted rotator cuff
tear.
In reports dated March 6, 2007 and May 22, 2008, Dr. Solomon rated 29 percent whole
person impairment due to strength deficit. The Board has carefully reviewed Dr. Solomon’s
reports and notes that he did not provide an adequate evaluation of appellant’s right shoulder
impairment in accordance with the A.M.A., Guides. Dr. Solomon noted “40 percent impairment
of abduction, internal and external rotation which totals 3 percent plus 3 percent plus 5 percent”
for 11 percent impairment of the upper extremity pursuant to Table 16-35 of the A.M.A.,
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Thomas J. Engelhart, 50 ECAB 319 (1999).

5

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

6

5 U.S.C. § 8101(19).

7

Thomas J. Engelhart, supra note 5.

4

Guides.8 The A.M.A., Guides, however, provide at page 509 that strength deficits measured by
manual muscle testing should only rarely be included in the calculation of upper extremity
impairment as such testing is subject to the individual’s control.9 Dr. Solomon stated that
appellant reported right shoulder girdle pain, burning and numbness and lower extremity pain,
burning and radiating symptoms, including mild sensory deficit of the right lower extremity and
provocative sensory disturbances in the right carpal tunnel distribution; however, he did not set
forth findings clearly describing whether appellant had permanent impairment due to pain or
sensory loss with respect to his accepted conditions according to the specific tables provided
under Chapter 16.10 The A.M.A., Guides contain specific procedures for evaluating sensory loss
in the upper extremities and Dr. Solomon did not address these procedures.11 Dr. Solomon
referred to carpal tunnel syndrome sensory deficit of 25 percent, Grade 4, pursuant to Table 1615. He calculated 10 percent upper extremity impairment under Table 16-15, noting the
maximum allowed for sensory deficit of the median nerve was 39 percent. However, the Office
did not accept appellant’s claim for carpal tunnel syndrome and Dr. Solomon’s report failed to
provide a rationalized opinion which establishes that the carpal tunnel syndrome was either
causally related to appellant’s work injury12 or that it preexisted appellant’s work injury.13
Dr. Solomon further referenced Tables 15-3 and 15-15 of the A.M.A., Guides which
pertains to impairment for a lumbar and cervical spine injury.14 However, as noted above,
neither the Act nor its regulations provide for the payment of a schedule award for whole body
impairment or for impairment to the back or cervical spine. Dr. Solomon did not otherwise
address how these findings caused permanent impairment to a schedule member of the body.
In a May 22, 2008 note, Dr. Solomon referred to his prior report, reiterating that upper
extremity impairment was calculated secondary to weakness pursuant to Table 16-35 of the
Guides. He noted impairment of the shoulder girdle was 11 percent impairment of the upper
8

The Board notes that Table 16-35 lists a maximum of 3 percent for 30 to 50 percent strength deficit for internal
and external rotation and 4 to 6 percent for abduction.
9

The A.M.A., Guides provides that loss of strength may be rated separately if such a deficit has not been
considered adequately by other rating methods. An example of this situation would be loss of strength caused by a
severe muscle tear that healed leaving “a palpable muscle defect.” If the rating physician determines that loss of
strength should be rated separately in an extremity that presents other impairments, “the impairment due to loss of
strength could be combined with the other impairments, only if based on unrelated etiologic or pathomechanical
causes. Otherwise, the impairment ratings based on objective anatomic findings take precedence.” (Emphasis in
the original). The A.M.A., Guides further provides that decreased strength cannot be rated in the presence of
decreased motion, painful conditions, deformities or absence of parts that prevent effective application of maximum
force. A.M.A., Guides 508, section 16.8a.
10

See A.M.A., Guides 480-97.

11

Id.

12

For conditions not accepted by the Office as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not the Office’s burden to disprove such
relationship. Alice J. Tysinger, 51 ECAB 638 (2000).
13

See Carol A. Smart, 57 ECAB 340 (2006).

14

A.M.A., Guides 385, 392, Table 15-3, 15-15.

5

extremity; however, he did fully not explain how he calculated this amount pursuant to the Table
16-35 of the A.M.A., Guides.15 Additionally, as noted above, the A.M.A., Guides specifically
provides that strength deficits measured by manual muscle testing should only rarely be included
in the calculation of upper extremity impairment and Dr. Solomon provided no explanation as to
why appellant’s strength deficit was not adequately considered by other methods in the A.M.A.,
Guides.16 The report offered no basis on which to attribute impairment under the A.M.A.,
Guides.
In a report dated July 2, 2008, the Office medical adviser provided an analysis of
permanent impairment under Table 16-13 similar to that contained in Dr. Solomon’s report. He
determined that pursuant to Table 16-35 of the A.M.A., Guides appellant had four percent
impairment of the right arm.17 However, there was no explanation as to why appellant’s strength
deficit could not adequately be considered by the other methods outlined in Chapter 16.18
Proceedings under the Act are not adversarial in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, it shares
responsibility in the development of the evidence. Once it has begun an investigation of a claim,
it must pursue the evidence as far as reasonably possible. The Office has an obligation to see
that justice is done.19
The case will be remanded to the Office for referral of appellant and the case record to an
appropriate specialist and an opinion on the extent of impairment of his right arm, to be followed
by an appropriate decision. Furthermore, as the record indicates that appellant has another
accepted claim pertaining to the right shoulder, file number xxxxxx862, this claim should be
combined with the present claim to allow the medical specialist to review all relevant evidence
regarding appellant’s right upper extremity.20
CONCLUSION
The Board finds the case not in posture for decision.

15

For example, in rating impairment due to loss of strength, Dr. Solomon did not address whether there was
complete active range of motion against gravity without resistance or with resistance.
16

Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where the
A.M.A., Guides are not properly followed).
17

The Office medical adviser allowed two percent each for internal and external rotation without addressing
abduction.
18

A.M.A. Guides 508, 16.8a, Principles.

19

A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008).

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management,
Chapter 2.400.8(c) (February 2000) (advises that claims should be doubled where a new injury case is reported for
an employee who previously filed an injury claim for a similar condition or the same part of the body).

6

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: July 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

